  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 1 of 32. PageID #: 1378



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

NATALIE MCDANIEL,                     )   CASE NO. 1:17-CV-00091
                                      )
            Plaintiff,                )
                                      )
      v.                              )   JUDGE DONALD C. NUGENT
                                      )
ROBERT WILKIE, Secretary of the       )   PLAINTIFF’S MEMORANDUM IN
Department of Veterans Affairs,       )   OPPOSITION TO DEFENDANT’S
                                      )   MOTION FOR SUMMARY
            Defendant.                )   JUDGMENT
    Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 2 of 32. PageID #: 1379



         There are a great number of disputes of material fact on this record; this Court must deny

Defendant’s Motion for Summary Judgment in its entirety, and permit this case to proceed to a jury

trial.


                                         ISSUES TO BE DECIDED


1) Whether the VA is liable under Title VII for the harassment perpetrated by the Veterans Benefits

Administration (VBA) Cleveland Regional Office (RO) managers, because it either knew, or should

have known, that harassment and other hostile behaviors routinely occurred at the Cleveland RO.


2) Whether the VA violated the Rehabilitation Act by (a) refusing to accommodate McDaniel’s

request for 5 day per week telework despite repeated requests for an interim accommodation of just

one additional day during the interactive process, and (b) offering McDaniel ineffective alternatives

to telework and concurrently removing her from her routine 4 day per week telework and

demanding she return to the Cleveland RO where it was impossible for McDaniel to work.


3) Whether the VA’s unlawful actions resulted in McDaniel’s constructive discharge.



                                     STATEMENT OF FACTS


         Plaintiff Natalie McDaniel (“McDaniel”) was employed by the Department of Veterans

Affairs (“VA”), Veterans Benefits Administration (“VBA”) from July 2007 to July 2015; during

which at all times she was assigned to the Veterans Service Center (“VSC”) division at one of the

Nation’s largest VA offices, the Cleveland Regional Office (“RO”). On or about November 2010

McDaniel was promoted to a decision-maker role (RVSR) on the VA Rating Board.

         After coming forward and complaining to Cleveland RO management, without investigation

or effective remedy, McDaniel exhibited signs of anxiety and posttraumatic stress disorder (PTSD),




                                                   1
    Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 3 of 32. PageID #: 1380



and was ultimately diagnosed with PTSD in June 2014. (Exh. 5) McDaniel initially claimed (as it was

her belief at the time) that she was the victim of workplace bullying, harassment, and sabotage, and

then put RO management on notice that she believed a sexually hostile work environment was being

created for black women by the Veterans Service Center Manager (VSCM) Charles L. Moore Jr.

(“Moore”). (Defendant’s Exhibit 2, Record of Investigation (“ROI”) at 297-301, 427-429; Exh. 26;

Exh. 85 p. 14, 69; Exh. 93)

        Every time McDaniel arrived at the Cleveland RO, her PTSD symptoms were triggered and

manifested in episodes of crying, being fearful, anxious, angry, depressed, and similar debilitating

symptoms. (Exh. 5; Exh. 7; Spouse Dec., ¶ 7, 8) While taking the elevator up to her work space on

the 9th floor of the Anthony J. Celebrezze Federal Building, located on E. 9th St. in Cleveland, Ohio

she would become fearful, her face would flush and hives would appear on her neck and chest, she

could feel tightness in her chest, arms, and shoulders and would shake. (Exh. 5; Exh. 7; Spouse Dec.

⁋ 5) While at the Cleveland RO, McDaniel would suffer fatigue, poor concentration, nausea,

vomiting, intense anxiety, and hypervigilance. (McDaniel Deposition October 3, 2018 attached

hereto as Plaintiff’s Exh. 1 p. 258; Exh. 5; Exh. 7; Spouse Dec. ¶7, 8) McDaniel made multiple visits

to the Agency’s EAP counselor Laura Scott (“Scott’)1 beginning on March 7, 2014. At one point in

July 2014, McDaniel’s licensed professional clinical counselor Sara Schrecengost (“counselor”) spent

two hours in discussion with Scott about whether McDaniel posed a threat to RO managers due to

homicidal ideations expressed in session during the work day. (Exh. 6)

        When leaving work in the middle of the day to report to counseling sessions McDaniel

would present with significant symptoms to include flashbacks, physical reactivity, irritability,

hypervigilance and a startled response. (Counselor Dec. Exh. 7) When leaving work for the day she


1In the course of discovery Plaintiff requested her EAP records located at the E.9th St. VA offices. Scott is a
Cleveland VARO employee assigned to EAP counselor duties as an ancillary function. To date, Defendant
has not produced the records in his custody. Various disputes concerning discovery persist in this case.




                                                       2
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 4 of 32. PageID #: 1381



was unable to perform tasks of daily living such as sleeping and eating, she would return home in the

evenings and would not leave her home on the weekends. McDaniel would experience nightmares

about work and lived in constant fear of more and worse punishment from Cleveland RO managers;

she was often in distress and inconsolable. (Spouse Dec. ¶7, 8) McDaniel’s fellow EEO committee

member, a 39 year old mother and woman of color (Hispanic), tragically took her own life after

being accused of misrepresentation by RO managers who aggressively pursued discipline displaying

zero objectivity. (Exh. Administration Investigation Board (AIB) Report at 28, 30; Spouse Dec. ¶9,

Exh. 66) Similar charges were made against McDaniel almost two years to the day of her coworker’s

death. (ROI at 246-248, 258-292)

        McDaniel requested a reasonable accommodation for her disability, produced medical

information and was accommodated on July 3, 2014. (Exh. 12; Exh. 21) Upon suggestion from her

counselor in June 2015, McDaniel made a reasonable accommodation request while on leave from

work in hopes that she and VA “could come to an agreement about [her] working conditions.”

(Exh. 7; Exh. 13; Exh. 101) McDaniel knew that white women with performance averages similar to

hers were not being targeted by Moore, were not removed from telework or threatened with

removal, and instead were provided viable work which in turn increased their output while

McDaniel received no support and entirely different instructions from Moore, through her

supervisor Frank P. DiMarco (“DiMarco”). (McDaniel Dep. at 144, 180, 211; ROI at 164-165; ROI

at 90 ¶6, Exh. 75; Exh.76)

        McDaniel’s performance was rated fully successful or above every month of every year she

served at VA. McDaniel was never offered a Performance Improvement Plan (PIP). (Exh.82 p. 416)

Defendant admits that all of McDaniel’s fiscal year appraisals were fully successful or better, yet

insists that she also had unsatisfactory performance. (Exh. 36; Exh. 55) This is both a practical and a

logical impossibility. From a practical, performance appraisal standpoint, an employee is given only




                                                   3
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 5 of 32. PageID #: 1382



one performance rating at a time, a rating of record, which Defendant agrees have all been fully

successful or above. From a logical perspective, the definitions of the two descriptive terms are

mutually exclusive and cannot simultaneously describe the performance of the same employee.

       Further, it was no secret that VSCM Moore routinely mitigated performance to the fully

successful level in writing during the time McDaniel is accused of having unsatisfactory

performance. (Exh. 77; Exh. 78; Exh. 79; Exh. 80; Exh. 81, McDaniel Dep. 221-222) Mitigation was

so common in fact that Moore’s annual review was mitigated. (Exh. 69) Within 45 days of

McDaniel’s resignation, her first-line supervisor, DiMarco, was strongly encouraged by RO

management to request immediate reassignment. Following the downgrade, he too was mitigated to

the fully successful level for twelve months because his new division (Appeals) as a whole was

successful. (Exh. 70, Exh. 57-57.1, Exh. 58)

       When discussing McDaniel’s performance, Defendant relies on evidence that has already

been rebutted and has been shown to contain questionable data and various computational errors.

(McDaniel Dep. at 126-133, 281; Exh. 85 p.7-10; Gov. Exs. “C”, “D”, “E”, “F”, “G”, “H”, “I”, and

“J") Defendant asserts that McDaniel’s telework status was restored in August 2014 as a result of her

output standard being mitigated, this is demonstrably false as McDaniel exceeded her performance

standard during that time period and returned to telework based on actual output achieved.

(McDaniel Dep. at 152-154; Exh. 92; Exh. 98) Gov. Ex. “D” does not contain the data Defendant

cites. (Def. Mot. Doc #40-1, p.2) Further, calculation of McDaniel’s “FYTD OUTPUT” in Gov.

Ex. “C” is incorrect, misrepresenting her fiscal year to date performance. (McDaniel Dep. at 126-

133) Defendant also incorrectly states that McDaniel’s April 2014 outputs were at least in part why

she was removed from telework effective March 31, 2014, which is impossible, Gov. Ex. “B”

confirms the March date. (Exh. 59)




                                                  4
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 6 of 32. PageID #: 1383



       McDaniel was removed from telework without cause. The investigation did not require her

presence in the office; the removal was never officially linked to discipline, and was executed

without notice to her union. (ROI at 239) Concerning outputs, by November 2013 only 4.4 percent

of the Cleveland RO’s caseload was ready for decision by the 91 rating board members. In an

attempt to generate sufficient work, RVSRs used screening to generate their own inventories.

“[Screening] improved individual performance and raised employee morale to an all-time high.”

(Exh. 53; Exh. 52) Moore instructed that McDaniel not screen cases like all other RVSRs. (ROI at

256; Exh. 67)

       Gov. Exhibits “E”, “F”, “G”, “H”, “I”, and “J” all concern the same timeframe. Gov. Ex.

“E” describes McDaniel’s performance as unsatisfactory. Gov. Exhibits F, G, and H concern

McDaniel’s performance for the months of December 2014, January 2015, and February 2015 as

recorded by her supervisor, by her signature all three documents were issued to McDaniel on March

12, 2015. Defendant ignores the “Comments:” section found on page 2 of each of his exhibits,

“Since the service center met its production goal your output standard has been mitigated per the

VSCM guidance for this period.” (McDaniel Dep. at 208) This evidence cannot be used to support

Defendant’s claim that McDaniel had unsatisfactory performance. Various circumstances at the

National level prompted the VSCM’s decision to replace the output standard with a collective VSC

wide output goal. (Exh. 63; Exh. 64; Exh. 65) Gov. Exhibits “I” and “J” concern March 2015 and

May 2015 performance but were never issued to McDaniel, however, both include the same

mitigation language on page 2. On multiple occasions McDaniel proactively reached out to

management with concerns about being provided sufficient work and the opportunity to reach the

individual output goal (even during the mitigation periods), but management did not follow up or

provide support except to assure her that she was protected by mitigation and that she should

continue the good business practice of supporting the station goals through mentoring the trainees




                                                   5
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 7 of 32. PageID #: 1384



who replaced her journeyman counterpart, and remands, while her backlog cases were redistributed

to others. There is no indication that DiMarco or other VA managers acknowledged this reality

when making the decision to punish McDaniel. (McDaniel Dep. at 221-222, 225-226, Exh. 51; Exh.

99; Exh. 100)

       McDaniel’s April 2015 memorandum (Exh. 97), displays entirely different output numbers

than those found in the grid on Gov. Ex. “E”. Defendant now admits that eight years’ worth of

McDaniel’s performance data has been deleted despite a litigation hold. Still, McDaniel’s FYTD

performance (based only on the faulty accounting Defendant has produced) would be at least 2.106,

despite being recorded as 2.03, and also 1.72. (McDaniel Dep. at 126-133, 281; Exh. 25) Defendant

produced performance data for a similarly situated white female RVSR showing a slightly lower

output average of 2.06 for the same time period, with the same quality rating as McDaniel (100%);

this employee did not receive a warning letter and was not removed from telework. (Exh. 76)

Record evidence clearly shows that Moore invented the “letter of concern” McDaniel received, and

did so after he set an arbitrary expectation for performance that was kept secret from McDaniel

even after it was invented. What isn’t clear is if any one of the employees mentioned in the

documents is McDaniel (names were redacted prior to production), if so, then Moore

misrepresented her performance to his own managers in an effort to punish her. (Exh. 95; Exh. 96)

       McDaniel’s removal from her Agency’s telework program is a pattern. The Defendant would

prefer the Court views the removals occurring in both 2014 and 2015 as evidence in support of

McDaniel’s failure to be productive when working from home, yet offers no evidence of McDaniel’s

performance on the four days per week she was working from home versus the one day per week

when she worked in the office. Further, requiring McDaniel to achieve a higher standard than

employees working in the office is prohibited, only a “fully successful” (or equivalent) performance

appraisal is required to telework. (Exh. 85 p. 88-89, 90) The removals were not justified, and the




                                                  6
      Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 8 of 32. PageID #: 1385



record evidence supports this assertion, McDaniel contends that the removals (in the VSC only

black women were removed in 2014; 2015),(McDaniel Dep. 180-181, Exh. 2 p. 180 ln.2) were a

punishment exacted by a boss who routinely referred to himself as “Daddy”. (McDaniel Dep. 55-56;

Exh. 46) “[We] have rejected any conclusive presumption that an employer will not discriminate

against members of his own race.” Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 78

(1998) Moore’s lack of fidelity with his own race2 isn’t discrimination; attempting to demonstrate a

lack of allegiance by isolating, sabotaging, and punishing the most vulnerable members of one’s own

race is race and gender based discrimination.


                                          LAW AND ARGUMENT

      I.       SUMMARY JUDGMENT LEGAL STANDARD

           Summary judgment will be granted if “the pleadings, depositions, answers to interrogatories,

      and admissions on file, together with the affidavits, if any, show that there is no genuine issue as

      to any material fact and that the moving party is entitled to a judgment as a matter of law.”

      FED. R. CIV. P. 56(a) On the other hand, if a reasonable jury could return a verdict for the

      nonmoving party, summary judgment for the moving party is inappropriate. Baynes v. Cleland, 799

      F.3d 600, 606 (6th Cir. 2015) The movant bears the initial burden of showing that there is no

      material issue in dispute. Id. at 607 (citing Celotex Corp. v. Catrett, 477U.S. 317, 323 (1986) A fact

      is deemed material only if it might affect the outcome of the case under the governing

      substantive law. Id. (citing Wiley v. United States, 20 F.3d 222, 224 (6th Cir. 1994), in turn citing

      Anderson v. Liberty Lobby, 477 U.S. 242, 247-48 (1986)) In reviewing a motion for summary

      judgment, the court must view the facts and any inferences reasonably drawn from them in the

      light most favorable to the nonmoving party. Id. (citing Kalamazoo Acquisitions, LLC v. Westfield

      Ins. Co., 395 F.3d 338, 342 (6th Cir. 2005))

2   Charles L. Moore Jr. identifies as Black male with a light complexion. (ROI at 180-181)




                                                        7
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 9 of 32. PageID #: 1386



  III. THERE ARE SUFFICIENT MATERIAL FACTS TO SUPPORT A PRIMA FACIE

                        CASE FOR HOSTILE WORK ENVIRONMENT


        To make a prima facie case of hostile work environment, a plaintiff must show: (1) she was a

member of a protected class; (2) she was subjected to unwelcome harassment; (3) the harassment

was based upon the employee’s protected status; (4) the harassment affected a term, condition or

privilege of employment; and, (5) the employer knew or should have known about the harassing

conduct but failed to take any corrective or preventive actions. Woods v. FacilitySource, LLC, 640 Fed.

Appx. 478, 490 (6th Cir. 2016)


        The plaintiff must present evidence showing a prima facie case of discrimination. The

burden then shifts to the defendant to articulate a nondiscriminatory reason for their actions. If the

defendant can articulate a nondiscriminatory reason, the plaintiff is then given the opportunity to

prove that the reasons offered by the defendant were not its true reasons, but were a pretext for

discrimination. Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981) citing McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973) See also Blair v. Henry Filters, Inc., 505 F.3d 517, 524 (6th

Cir. 2007) (stating that "the plaintiff must identify evidence from which a reasonable jury could

conclude that the proffered reason is actually a pretext for unlawful discrimination.") Hamilton v. G.

E. Co., 556 F.3d 428, 442 (6th Cir. 2009)


                Defendant does not dispute McDaniel’s membership in a protected class. Defendant

excludes the words “or pervasive” when citing the opinion in Harris. This omission changes the

meaning of the authority cited in an attempt to limit the Court’s view of conduct which is pervasive

enough to “create an abusive working environment.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21

(1993) What McDaniel must show is that the harassment unreasonably interfered with her work

performance or created a hostile or offensive work environment that was severe or pervasive. Young




                                                      8
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 10 of 32. PageID #: 1387



v. McHugh, 24 F. Supp. 3d 658, 666 (E.D. Mich. 2014) citing Fenton v. Hisan, Inc., 174 F.3d 827 (6th

Cir. 1999)

   A. The Work Environment Was Objectively Hostile.

   McDaniel’s claim for hostile work environment goes beyond the incidents referenced

by Defendant and includes conduct by several levels of VA management which directly and

unreasonably interfered with her work performance. This included outright deletion of earned

output credit which directly and negatively impacted McDaniel’s performance (McDaniel Dep. at

127, 130, 145; Exh. 24; Exh. 87; Exh. 88), cutting job duties by removing her from a prestigious and

professionally beneficial special project (Exh. 72; Exh. 90), disallowing her from “screening” cases

for months (a tool that all other similar employees were allowed to benefit from) which had the

effect of artificially depressing McDaniel’s average output performance numbers (McDaniel Dep. at

153, 158-159, 185; ROI at 256, Exh. 85 p. 66; Exh. 102), and deliberately restricting the amount of

viable cases McDaniel was allowed to work which would contribute to her output performance,

despite repeated protests and pleas from McDaniel to provide sufficient work. (McDaniel Dep. at

156, 160, 163, 167, 212-214, 256, 269-270; Exh. 74; Exh. 83; Exh. 102)

       Further, Defendant also made specious accusations of conduct violations against McDaniel

(ROI at 258), initiated a months-long sham investigation into those accusations (ROI at 257, 266-

281), during which time they unnecessarily revoked her ability to telework and work on a

compressed schedule (both of which are widely used work/life programs intended to help

employees manage work-life balance) (Exh. 67; Exh. 91; ROI at 237, 249), and then proposed an

unpaid, ten-day suspension in response to uncorroborated allegations from Moore and Vinka M.

Lasic (“Lasic”) about whom McDaniel made multiple complaints to Human Resources, the Union,

and upper management shortly before they made the accusations. (Exh. 85 p.14-15; Exh. 90; ROI at

246) This occurred from January 2014 through July 2014 while McDaniel was working under the




                                                   9
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 11 of 32. PageID #: 1388



protection of a Memorandum of Understanding which mandated a six-month, non-punitive re-

acclimation period for employees who participated in a work detail. (ROI at 251, 297; Exh. 62) For

five months, despite repeated requests, McDaniel was not permitted to have a telephone at her desk

like every other employee. (McDaniel Dep. 185-188, 235) McDaniel was isolated literally and

figuratively, it was clear she was being punished which had the effect of undoing her perceived value

within her work group. DiMarco yelled at her, challenged her assessments of cases in front of

dismayed coworkers who at times tried to leap to her defense and often tried to console her when

she was either angered or in tears afterwards. McDaniel took time away from work when she was

overcome with emotion. McDaniel felt humiliated which contributed to her depression symptoms;

McDaniel was formally diagnosed with Major Depressive Disorder single episode severe on May 9,

2015. (McDaniel Dep. 244; Exh. 9; Exh. 101)


       Defendant states McDaniel “primarily complains about senior supervisor Charles Moore

treating her ‘inappropriately’” (Def. Mot. at 5 citing McDaniel Dep. at 36) and goes on to say that

McDaniel cited “only a few discrete instances of alleged harassment.” (Def. Mot. at 6) This is

incorrect and incomplete. First, McDaniel’s answer as cited by Defendant was in response to a

question restricted to incidents between 2007 and 2010. (McDaniel Dep. at 36) Second, throughout

the 7-hour deposition, McDaniel cited numerous ways that Defendant caused a hostile work

environment by engaging in abusive conduct generally, against black female employees, and

specifically against McDaniel that directly and unduly affected her work performance in an ongoing

and continuous way by “disrupting their ability to work and be successful in an attempt to create a

pattern of performance that would lead to the discipline that he wants to [impose] on this vulnerable

class of women.” (McDaniel Dep. at 180-182) McDaniel is intensely qualified to discern whether she

is being leered at and sexualized versus being simply attended to in conversation. Suffice to say,




                                                  10
    Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 12 of 32. PageID #: 1389



McDaniel’s subjective experience was one where she was objectified3 (McDaniel Dep. 36-38) She

was not alone in her assessment, in an instance where McDaniel decried her predicament “why is

[Moore] doing this to me?” her union representative offered in not so many words that it was

Moore’s fixation with her appearance, and then promptly suggested an EEO complaint based on

race and gender in the event she was suspended for ten days as it was Moore who had just proposed

such. (Id. at 144) One of McDaniel’s coworkers reached out to Moore early on to warn him that he

was headed for a complaint if he didn’t get his behavior in check, “I witnessed Charles Moore

sexually harass female co-workers…During meetings Moore would spend almost the entire time

staring at women’s chests, behinds, and in between their legs. He did this on multiple occasions and

it was blatantly obvious what he was doing. He would do this when women were walking down the

hallway, in the team areas, and in the training room… I let him know that employees were starting

to talk because of his sizing women up like he was at a strip club.” (Exh. 46)


        By 2012, the Cleveland RO was subject to an NCOD wellness check following an

Administrative Investigation that was expanded to focused on Moore’s behavior in particular, no

remedial actions were taken; there is no record of Moore being disciplined despite cries to “hold

management accountable.” (Exh. 54 p. 50) McDaniel echoed this sentiment “Given the impunity

that Mr. Moore seems to enjoy, I can never truly feel safe. Even now I am concerned about

antagonizing Mr. Moore with the truth.…[we are] the victims of steadfast neutrality….” (Exh. 85

p.70)




3
  Moore, with the exception of an awkward compliment about her skin tone, when they were alone in an
elevator together in late 2013, had done well to keep his distance from McDaniel shortly after their initial
meeting and his inquiry into McDaniel’s sexual preferences and activity; asking about the nature of her
relationship with another black female coworker.




                                                       11
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 13 of 32. PageID #: 1390



       Mr. Moore testified during ORM’s investigation that he does not use that language (“Bitch”)

when he refers to women. (ROI at 167) An Administrative Incident Statement concerning Moore’s

humiliation of a black female subordinate with whom McDaniel was close includes his use of

“Fucking Bitch” which conflicts with Moore’s testimony. (Exh. 19) Moore screamed at McDaniel’s

friend for an hour and a half on two separate occasions, his cutting verbal assault included “No one

is going to praise you and give you accolades…You probably won’t even make it to my level” , and

“Who do you think you are?...No one likes you.” Moore was sure to remind her that she was

“Black” when criticizing her decision to remove a white a female employee from a prestigious

assignment. McDaniel received a phone call from her friend immediately following the first incident;

she was sobbing and could barely speak. Moore’s pattern of harassment often took the form of

humiliation; he proceeded as if his own blackness endowed him with the capacity to put black

women “in their place.” This is once again seen in the complaint made by a black female job

applicant who interviewed with both Moore and Lasic, “I have held my head high and I was proud

of what I stood for until this humiliating interview. I allowed Mr. Moore to cut me down and I felt

worthless… I am not able to accept the position offered to me at this time because of my experience

with Mr. Moore. I could not imagine working for an individual like Mr. Moore.” (Exh. 18) Even

more compelling is testimony collected during the AIB investigation where Moore offered his race

in explanation for why he should be permitted to make sexual comments about black women at

work. In his own words, “she was the first African-American I brought into management, and we

have a very close and personal relationship.” (Exh. 8 at 14) In another instance Moore boasted

“Look at the way I’m yelling at you, you don’t even work for me. My employees will do what I tell

them to do.” (Id. at 16) In the words of one of his employees, “Charles stood over me, and he

said…‘I caught you with your panties down around your ankles, and now it’s time for you to pull

them up and be a big girl and face the music.’” (Id. At 15), and another “they screamed at me for




                                                 12
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 14 of 32. PageID #: 1391



two and a half hours, and then he told me if I didn’t take his plea bargain…he would have me

fired.” (Id.at 13) Employees described “management by terror,” a culture of fear, intimidation,

bullying, and managerial arrogance. (Exh. 8 at 20, 21)


        In discussing the objective and subjective elements of a hostile work environment claim,

Defendant misstates the substance of the authority by replacing “severe or pervasive” with “severe

and pervasive.” The standard cited by Defendant actually states that “[c]onduct must be severe or

pervasive enough to create an environment that a reasonable person would find hostile or abusive,

and the victim must subjectively regard that environment as abusive.” Lovelace v. BP Prods. N. Am.,

Inc., 252 Fed. Appx. 33, 39 (6th Cir. 2007) Defendant’s Motion attempts to draw parallels to Lovelace

v. BP Prod. N. Am., Inc. in order to categorize this hostile work environment claim as “only a few

discrete instances” by misstating McDaniel’s claim and ignoring evidence provided in her deposition

and in the record of evidence exchanged by the parties.


        The pervasive nature of Defendant’s unreasonable interference with McDaniel’s work

performance is clear. On a virtually continuous basis, between January 2014 and July 2015, the

harassment by VA managers, in the form of illegitimate personnel decisions, had the direct effect of

dramatically altering McDaniel’s entire experience of the workplace. In order to continue working,

she was forced to subject herself to disparate treatment with regard to the most basic aspects of her

job including available work (ROI at 235-236), accessible tools to complete the work (and receive

more output credit) efficiently (ROI at 234), and targeted punishments from which other employees

were exempt (ROI at 211). This environment severely reduced opportunities for success for

McDaniel and decreased her chances of career advancement, and served to put her career in danger.

In this way, the facts of this case are more akin to Bradley v. Arwood than they are to Lovelace v. BP

Prods. N. Am., Inc. In Bradley the Sixth Circuit found that conduct on the part of a supervisor which




                                                    13
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 15 of 32. PageID #: 1392



interferes with an employee’s work performance in the aggregate may rise to the level of a hostile

work environment even though individual actions may not qualify on their own. “A negative

performance review, the imposition of a performance improvement plan, or similar actions do not,

on their own, show a hostile work environment” Bradley v. Arwood, Case No. 16-1034, at *19 (6th

Cir. Aug. 29, 2017) but the same actions, as part of a larger context, “could well be viewed as work-

sabotaging behavior that creates a hostile work environment.” Id at *19 (citing Williams v. General

Motors Corporation, 187 F.3d 553, 563 (6th Cir. 1999))


        The severity of the hostile environment requires some analysis. The Supreme Court instructs

“that the objective severity of harassment should be judged from the perspective of a reasonable

person in the plaintiff’s position, considering ‘all the circumstances.’” Oncale v. Sundowner Offshore

Services, Inc., 523 U.S. 75, 81 (1998) (citing Harris, supra, at 23) “The real social impact of workplace

behavior often depends on a constellation of surrounding circumstances, expectations, and

relationships which are not fully captured by a simple recitation of the words used or the physical

acts performed.” Id. at 81-82 The important point here is that reasonable perceptions of severity

can shift depending on the particular circumstances of the workplace. For instance, “[a] supervisor's

refusal to invite an employee to lunch is normally trivial, a nonactionable petty slight. But to retaliate

by excluding an employee from a weekly training lunch that contributes significantly to the

employee's professional advancement might well deter a reasonable employee from complaining

about discrimination.” Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S. 53, 69 (2006) The

distinction made between the two examples listed above (a simple lunch as opposed to a training

lunch with career implications) speaks to the Court’s recognizing that a workplace annoyance like

not being invited to lunch can dramatically increase in significance and severity in the context of a

connection to an important consequence (like career success or failure). See also Luciano v. the Olsten

Corporation, 110 F.3d 210, 214 (2d Cir. 1997) (holding that organizational conduct which is ostensibly




                                                    14
    Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 16 of 32. PageID #: 1393



professional and work-based in nature, but “designed to ensure that her performance would be

unsatisfactory” can qualify as discriminatory conduct)


        It was McDaniel that started the conversation about her performance, not management.

Defendant describes a stereotype, not McDaniel. McDaniel didn’t cry racism or suddenly claim to be

disabled in a cheap effort to avoid justifiable punishment. In this case, McDaniel attempted to start a

dialogue about her fiscal year appraisal being just shy of exceptional due to arbitrary standards

created by Moore4. McDaniel called out the sabotage by Lasic and Moore when her FYTD output

average was still well above her standard. McDaniel reached out to Lasic for support and the exact

support she said she needed to be successful was withheld. (Exh. 83; Exh. 89) McDaniel reached out

to her union and human resources for advice on how to proceed with a grievance as she was

completely unfamiliar with the complaint process. As uncomfortable as she was formally calling out

her bosses, McDaniel felt it necessary to stand up for herself because she realized her silence would

make her complicit in her own abuse. (Exh. 85 p. 69-71) Even when participating in the creation of

Memorandums that characterized McDaniel as a poor worker, DiMarco felt compelled to insert

some truth when he wrote, “Proactive/take charge attitude. Does not shy away from

complex/difficult claims. ” which conflicts with the lazy, do nothing, failure narrative being

promoted by Moore and Jessica R. Minnich5(“Minnich”) (Id. at 66)




4
  Moore had opportunity to review performance data for each employee before creating the “exceptional”
performance criteria. Moore was permitted to set the standard for exceptional above the marks of whomever
he wished. For example, one of McDaniel’s co-workers achieved 298 outputs, Moore set the exceptional level
just above at 300 instead of 295 which prevented that employee from achieving an overall outstanding rating
that year.
5 Minnich advised McDaniel that she was within time limits to file a grievance of her appraisal rating when

she met with her concerning Moore and Lasic on February 26, 2014. After McDaniel filed the appraisal rating
grievance, Moore and Lasic retaliated with the false statements, fact-finding, and removal from telework.
McDaniel complained by letter on April 2, 2014 making various claims against both, Minnich then refused to
investigate McDaniel’s complaint and instead put significant effort into preparing a fact-finding report that
relied completely on Moore’s opinions and conclusory statements.




                                                     15
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 17 of 32. PageID #: 1394



       McDaniel’s ongoing battle for sufficient work was exhausting and stressful for her. Her

inventory was routinely poached without consequence to her coworkers, and McDaniel had to

consider the consequences of speaking up after having been dismissed by the Agency so consistently

for so long. (McDaniel Dep. 163; Exh. 2, p.3, ln.23) To DiMarco, “I also hope that my finally

coming forward empowers you to stand up for me when management creates special instruction

that targets my individual performance.” (Exh.101) The last time McDaniel raised concerns about

workload management and the negative impact of redistribution, the response by VA managers was

to ensure her failure, using the various mechanisms available to them to manufacture and then

document a productivity issue for McDaniel, which due to the output focused culture Moore

perpetuated effectively removed her credibility, thus permitting them to ignore her and her rights for

long stretches of time, even in the instance of the grievance she filed on March 5, 2014, despite the

VA/AFGE Master Agreement requiring a meeting within seven calendar days at Step 3, McDaniel

was forced to wait over 21 weeks. (Exh. 82 p.243) McDaniel was firmly placed within a terrorized

yet invisible second class at the Cleveland RO.


   B. Plaintiff has met the prerequisite for employer’s actual or constructive knowledge of
   alleged harassment because the Defendant produced evidence that Plaintiff reported
   harassment and announced her membership in the class of employees affected by the
   harassment.

       The VA was notified of harassment when they were informed through Plaintiff’s

representative, Attorney Denise J. Knecht by letter on June 12, 2014 which reads in part:


       “The Hostile Environment

       Natalie has observed that black females working as VSRs and RSVRs are treated differently
       than whites and males. Mr. Moore is more critical of black females. Other employees have
       observed similar situations and discussed their concerns. Mr. Moore has been observed
       making sexually suggestive comments to other female employees. Natalie was told that one
       weekend Mr. Moore was heard yelling over the phone at work to his wife, whom he also
       supervises.




                                                  16
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 18 of 32. PageID #: 1395



       Natalie believes that the unfair recommendation for suspension is at least in part because of
       biases held by Mr. Moore.” (Exh. 26 page 3; Gov. Exhibit 2 “ROI” at 297-301)

       In the course of the VA Office of Resolution Management’s (ORM) Investigation into

McDaniel’s EEO complaint, Defendant furnished a copy of Knecht’s letter, annotated by RMO

Minnich with brackets emphasizing the section marked The Hostile Work Environment. Minnich then

made reference to the letter again when she annotated an Organizational Chart that included

McDaniel’s race “*African-American” and color/skin tone “Olive” with the following: “*Please

note Complaint’s race is not readily apparent. The Complainant’s first-level supervisor and Human

Resources did not know her race and believed she may have been Hispanic until the ORM filing and

the July 12, 2014 letter from her attorney respectively.” (Exh. 56; ROI at 221-222) An insistence that

is not supported by the testimony captured by the ORM Investigator (ROI excerpt, Exh. 60), and

presumably proffered as some personal defense against accusations of racial discrimination.


       A recent Government Accountability Office (GAO) Report found, “VA does not have

oversight measures to ensure that all referred allegations of misconduct are investigated by an entity

outside the control of the facility or program office involved in the misconduct…managers and staff

at facilities may investigate themselves or other allegations where they may have a personal stake or

bias in the matter to be investigated. Consequently, there may be an increased risk that the results of

the investigation are minimized, not handled adequately, or questioned by the OSC or the individual

who made the original allegation.” (Exh. 61 p.55) The GAO’s assessment rings true in McDaniel’s

case; when McDaniel elevated her hostile work environment complaint to Under Secretary for

Benefits Alison J. Hickey on August 26, 2014 (Exh. 68), the complaint was referred through Ezra

“Ed” Safdie (“Safdie”), Director of VA’s Office of Management back to Minnich in Cleveland.

(Exh. 93) Instead of investigating McDaniel’s April 2, 2014 complaint, Minnich spent the next seven

days in collusion with Moore who was “overly pleased” with her preparation of a fact-finding report




                                                  17
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 19 of 32. PageID #: 1396



on McDaniel; the two even discussed concealing Moore’s involvement when issuing documents to

McDaniel (Exh. 84). Safdie’s referral was just another opportunity for Minnich to ignore McDaniel’s

complaint, but for McDaniel it was her last hope dashed, she was alone and no one was coming to

her rescue. The Defendant has not articulated a non-discriminatory reason for the actions outlined

in this claim.


 III. THERE ARE SUFFICIENT MATERIAL FACTS TO SUPPORT A PRIMA FACIE CASE
       FOR DISABILITY DISCRIMINATION UNDER THE REHABILITATION ACT


        Under the ADA, employers must make “reasonable accommodations to the known physical

or mental limitations of an otherwise qualified individual with a disability who is an... employee,

unless [the employer] can demonstrate that the accommodation would impose an undue hardship

on the operation of the [employer's] business.” 42 U.S.C. § 12112(b)(5)(A).

        To establish a prima facie case for failure to accommodate a disabled employee, McDaniel

must show that: (1) she has a disability; (2) she is qualified for the position; (3) the VA knew or had

reason to know of her disability; (4) an accommodation was needed; and (5) the VA did not provide

the necessary accommodation. See DiCarlo v. Potter, 358 F.3d 408, 419 (6th Cir.2004); see also Gaines v.

Runyon, 107F.3d1171 (6th Cir.1997).

        Defendant argues McDaniel has failed to prove a prima facie case of disability discrimination

because she has failed to prove that she qualifies as “disabled” under the meaning of the

Rehabilitation Act. Under the Act, a disability is defined as: (1) a physical or mental impairment that

substantially limits one or more of the major life activities of such individual; (2) a record of such an

impairment; or (3) being regarded as having such an impairment. See 29 C.F.R. § 1630.2(g). To be

substantially limited, an employee must be unable “to perform a major life activity as compared to

most people in the general population.” 29 C.F.R. § 1630.2(j)(1)(ii). Major life activities include, but




                                                   18
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 20 of 32. PageID #: 1397



are not limited to “learning, reading, concentrating, thinking, communicating, and working.” 42

U.S.C. § 12102(2)(A).

        Courts also analyze Rehabilitation Act claims the same as claims brought under the

Americans with Disabilities Act of 1990 (the “ADA”). See Brenneman v. MedCentral Health Sys., 366

F.3d 412, 418 (6th Cir.2004). The ADA defines a “disability” as “a physical or mental impairment

that substantially limits one or more of the major life activities” of an individual. 42 U.S.C. §

12102(2)(B). The ADA provides that the definition of disability “shall be construed in favor of

broad coverage of individuals ....” 42 U.S.C. § 12102(4)(A). In 2008, Congress passed the ADA

Amendments Act of 2008 (“ADAAA”) to “reinstat[e] a broad scope of protection to be available

under the ADA.” ADA Amendments Act of 2008, Pub. L. 110-325, 122. Stat. 3553, § 2 (2008).

The Act further states that “an impairment that is episodic or in remission is a disability if it would

substantially limit a major life activity when active.” 42 U.S.C. § 12102(4)(D). The ADAAA

regulations provide that the Court should not undertake an extensive analysis in determining

whether a plaintiff is disabled because “the primary object in cases brought under the ADA should

be whether covered entities have complied with their obligations and whether discrimination has

occurred, not whether the individual meets the definition of disability.” 29 C.F.R. § 1630.1(c)(4).

Further, with certain specific impairments, “it should be easily concluded that [the impairments] . . .

substantially limit the major life activities indicated.” 29 C.F.R. § 1630.2(j)(3)(iii). Relevant to

McDaniel’s case, the regulations state that the Court should easily conclude that “major depressive

disorder…post-traumatic stress disorder . . . substantially limit[s] brain function.” 29 C.F.R. §

1630.2(j)(3)(iii). The ADA considers “brain function” to be a “major life activity” so any

impairment that limits brain function qualifies as a disability. 42 U.S.C. § 12102(2)(B). Defendant’s

brief only cites pre-ADAAA authority for why McDaniel’s disability should not qualify under the

ADA. (Def. Mot. Doc #40-1 at 9-10).




                                                     19
      Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 21 of 32. PageID #: 1398



i.       For all the reasons outlined above McDaniel’s PTSD and Major Depressive Disorder

(MDD) are qualifying disabilities under the ADA.

ii.      The record evidence shows that McDaniel was at all times qualified to perform the essential

functions of her decision maker position, and was at all times certified and authorized to perform

the duties outlined in her position description. McDaniel demonstrated skill and expertise in her

work. (McDaniel Dep. at 101; ROI at 368-372; Exh. 36; Exh. 86; Exh. 87) By all accounts McDaniel

was an asset to Ohio’s Veterans, held in high regard by her coworkers and service members alike.

(Exhs. 27, 28, 29, 30, 31, 32, 33, 34, 35, 43)

iii.     McDaniel first notified VA that she required reasonable accommodation for a disability on

April 30, 2014, the requested accommodation was granted by VA on July 3, 2014 when her

counselor provided a letter dated June 30, 2014. (Exh. 88; Exh. 12). On June 8, 2015, McDaniel

again requested accommodation for her condition; she submitted a letter dated June 5, 2015 (“June

8th letter”) from the same counselor to VA identifying and describing McDaniel’s disability. In

addition, the counselor attached a two page clinical summary from McDaniel’s psychiatrist. (Exh.13;

Exh. 9) A reasonable jury could conclude that the VA did have notice of McDaniel’s disability and

reasonable accommodation request.

iv.       The counselor’s 200 word June 8th letter informed VA that McDaniel suffered from PTSD,

Major Depressive Disorder (MDD), severe and Generalized Anxiety Disorder (GAD). Further, the

letter listed her functional limitations, stated that the symptoms of her disability caused her

functional limitations, and clearly provided a professional opinion that McDaniel’s presence in the

work environment exacerbates her condition, reducing occupational functioning, and making it

necessary that McDaniel telework as a reasonable accommodation. (Exh. 13, Exh. 9) On June 18,

2015 the VA received a completed VA Form 0857e Request For Medical Documentation via fax directly

from the counselor’s practice which expanded on the information contained in the June 8th letter.




                                                   20
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 22 of 32. PageID #: 1399



        The counselor responded that there was a positive correlation between McDaniel’s presence

in-office and an increase in the symptoms of her disability (specifically panic attacks and flashbacks).

These symptoms, in turn, were the cause of the functional limitations described in the June 8th letter

and restated on the VA Form 0857e. With respect to performing essential functions, McDaniel’s

counselor informed the VA that she was better able to cope with anxiety and the associated

functional limitations when working from home, that is, there was a nexus between a safe

environment such as her home and McDaniel’s concentration, mood, work production, and focus.

The counselor also makes reference to McDaniel’s recent leave usage and in support of her

recommendation notes that taking time away from work had caused McDaniel’s work to suffer.

(Exh. 15, 15.1) Additionally, McDaniel stated there was a causal link between the condition and the

accommodation on June 30, 2018, “…there is not one indication that the symptoms associated with

my disability would be reduced in the work environment, when the work environment itself has

been identified as a trigger for exacerbation by professionals that have followed me for more than a

year.” (Exh. 17) “Any alternative accommodation proposed by the employer must be shown to be

effective. Documentation from my health care providers has already specified that the only effective

accommodation is telework. Furthermore, the ineffective alternative you suggest would be more

costly and burdensome on the Agency. ” (Id.) Thus, the volume of record evidence in support of

telework being a necessity to include the opinion of a treating professional is sufficient to necessitate

presentation to a jury.

        v.      In his attempt to show that he is not responsible for the breakdown in the interactive

process, Defendant references Arndt v. Ford Motor Co. McDaniel’s claim diverges in several material

ways from Arndt. In Arndt, the employer did not deny the requested accommodation, the Sixth

Circuit stated that “in neither instance did Ford refuse to provide the requested accommodation.”

Arndt v. Ford Motor Co., No. 17-1415, at *13 (6th Cir. Dec. 13, 2017) and that “Ford had not reached




                                                   21
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 23 of 32. PageID #: 1400



any conclusion about the accommodation that Arndt had specifically requested at the time Arndt

resigned” Id at *15; whereas here, Defendant specifically admits in his Motion that he denied

Plaintiff’s requested accommodation of telework (Def. Mot. at 12) which, on multiple occasions,

McDaniel and McDaniel’s healthcare providers explicitly communicated was necessary for Plaintiff

to continue working .(McDaniel Dep. at 262-266) Additionally, the Sixth Circuit noted that “The

novelty of Arndt's request made it reasonable for his process to take longer than average.” Arndt v.

Ford Motor Co., No. 17-1415, at *15 (6th Cir. Dec. 13, 2017); whereas here, unlike the complex and

potentially unsafe proposition of introducing a service dog on a plant floor, telework was a widely

used work-life program and a generally accepted method of reasonable accommodation for

employees at VA that required no action on the part of Defendant to implement, which would

negate the justification for any delay in this case. The avoidable delay in this case was caused by

Defendant alone, in violation of the VA Disability Accommodation Process guidelines. That delay

culminated in VA's denial of the requested reasonable accommodation which was deemed necessary

by both McDaniel and her counselor. (Def. Mot. at 12; Exh. 15, Exh. 17)

        The VA argues that McDaniel cannot maintain an accommodation claim because she did not

adequately respond to the LRAC’s requests for “sufficient documentation” (Def. Mot. at 3). The

interactive process does not permit an employer to demand that an employee or health care provider

amend their previous statement as to the necessity of a particular requested reasonable

accommodation. If the employee and her health care provider propose an effective accommodation

that is objectively reasonable, and the employer refuses to provide the accommodation, then the

burden falls on the employer to provide evidence showing that the requested accommodation would

present an undue hardship. Myers v. Cuyahoga County, Ohio, 182 F. App’x 510, 515-16 (6th Cir. 2006)

(quoting DiCarlo v. Potter, 358 F.3d 408, 419 (6th Cir. 2004))




                                                   22
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 24 of 32. PageID #: 1401



        The VA did not participate in the interactive process in good faith. The entirety of the

interactive process is captured in a series of emails between Jessica R. Minnich (“Minnich”), LRAC,

and McDaniel. McDaniel continually engaged in the interactive process. (Exh. 17) Defendant does

not dispute that McDaniel’s request to telework five days per week was denied. (Def. Mot. page 11)

McDaniel did not refuse to provide additional information the VA needed, but rather, she refused to

sign a medical release so that VA could request even more medical information that they didn’t

actually require to identify 1.) the precise limitations resulting from the disability and 2.) potential

reasonable accommodations that could overcome those limitations. In this case, the VA refused to

grant her the telework accommodation, despite having the requisite information outlined in 29 CFR

1630.2 (o)(3). The “VA Disability Accommodation Process Overview” (Exh. 45) was provided to

LRAC Minnich by McDaniel in an effort to more effectively communicate during the interactive

process.

        In response to McDaniel’s interim accommodation request made on June 17, 2015, Minnich

stated only that the counselor’s letter was “not sufficient to support telework,” and that once the VA

Form 0857(e) was received a decision would be made, the form was received the next day but

Minnich did not process a decision. Minnich instead advised McDaniel on June 19, 2015 to “stay

tuned for more questions” and then proceeded to ask no questions. (Exh. 14) On June 29, 2015,

more than 10 days after the submission of a completely filled VA Form 0857e, McDaniel followed-

up with the LRAC, despite having sufficient information to support telework for one additional day

Minnich instead kept insisting otherwise without articulating a concrete reason. On June 8, 2015 the

interim accommodation could have been granted, it was not. On June 17, 2015 the interim

accommodation could have been granted, it was not. On June 18, 2015 when Minnich received the

form, the interim accommodation could have been granted, it was not. On June 19, 2015 when

Minnich emailed McDaniel confirming receipt of the form, the interim accommodation could have




                                                    23
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 25 of 32. PageID #: 1402



been granted, it was not. Every day between June 18, 2015 and June 29, 2015 VA had the

information the LRAC claimed would capacitate a grant of the requested accommodation, it was not

granted. On June 24, 2015 when McDaniel, at VA’s behest, took leave instead of working from

home her interim request was once again denied. Defendant ignored McDaniel’s attempts to

communicate directly. McDaniel even offered a time to hold a conference call which would include

Defendant, McDaniel, and McDaniel’s counselor but this request was ignored.

        At the end of the work day on June 29, 2015 Minnich invented functional limitations not

found in McDaniel’s records. By June 30, 2015 McDaniel was worn down, “Your correspondence is

a denial of the stressors present in the work environment, and your lack of empathy albeit

disappointing is not surprising given my experiences in the work environment over the last 18

months. This experience is de-humanizing, exhausting, and the type of distraction that contributes

to a reduction in occupational functioning.” (Id at 4)

        The Sixth Circuit has found that the interactive process “is designed to encourage direct

participation on behalf of both the employee and the employer.” Kleiber v. Honda of America Mfg., Inc.,

485 F.3d 862, 871 (6th Cir. 2007) Defendant failed to participate in the interactive process when

Defendant ignored attempts by McDaniel to directly answer and clarify any questions as to

limitations and the effectiveness of the requested accommodation. Defendant proposed a collection

of alternatives that was not reasonable on its face. Examples include: a wall calendar, full spectrum

lighting, electronic organizers, and “[d]evelop strategies to deal with problems.” (ROI at 345-346;

and Exh. 17 p.4) As the medical documentation from McDaniel’s health care providers indicated,

and as was confirmed to the VA by McDaniel, none of the alternatives proposed by VA would be

effective in minimizing McDaniel’s PTSD symptoms and addressing her functional limitations.

Telework was a necessary component of any effective reasonable accommodation. (ROI at 354, 363;

Exh. 17 at p.2)




                                                  24
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 26 of 32. PageID #: 1403



        Defendant's decision to deviate from established VA policy regarding acceptable time frames

for granting accommodations (ROI at 466. and Exh. 37 p. 18), the provision of interim

accommodation (ROI at 467. and Exh. 37 p. 19), and limitations on what medical documentation

can be requested from disabled employees (ROI at 471, 481; Exh. 37 p. 33 (21.a.)) demonstrates

intent on the part of the VA to abandon good faith efforts to participate in the interactive process

with McDaniel. Once McDaniel provided medical documentation establishing her disability,

describing her functional limitations, and determining a specific, necessary accommodation, any

additional requests for medical documentation were unnecessary and constituted undue delay in the

accommodation process. Further evidence of VA’s disinterest in good faith participation can be

found in VA’s decision to immediately make contact with General Counsel (OGC) upon receipt of

McDaniel’s request to telework as an accommodation. Contact with the Regional OGC is ONLY

required in the event of a denial, further indication of VA’s intention to process a denial for

McDaniel with no actual consideration of the request. (Exh. 17 “privacy log” p.13; Exh. 40 ⁋3; Exh.

45 p.24, 28; Exh.71 p.28)

        The record evidence documents the significant effort it took for VA to circumvent and

misapply the rules, guidance, and resources at its disposal to accommodate McDaniel. The LRAC’s

self-assessment praises her role as technical advisor on labor relations issues and the reasonable

accommodation process (Exh. 44; p.1, 3); LRAC Minnich personally processed 30 reasonable

accommodation requests the same year she refused to accommodate McDaniel.

        Defendant attributed the following to EEOC v. Ford Motor Co., stating that “An employer is

not required to offer a particular accommodation if there is evidence that the employee will not be

able to satisfactorily perform her duties with that accommodation.” This quote is apparently created

whole-cloth and inappropriately credited to the Sixth Circuit. Again, Defendant credits the Sixth

Circuit with the following: “When requesting an accommodation to work off-site, a plaintiff must




                                                   25
    Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 27 of 32. PageID #: 1404



show that she can meet productivity standards and perform the job as effectively as those on-

site.”(Def. Mot. 11) which is not found in the text of the authority cited. The Sixth Circuit does

speak to the essential functions of a position and states that an employer is not required to alter a

job’s essential functions. Equal Emp't Opportunity Comm'n v. Ford Motor Co., 782 F.3d 753, 764 (6th

Cir. 2015) This is just one important way that Ford Motor Co. differs dramatically from this case, at no

point does Defendant assert or show that granting McDaniel’s request for five days of telework per

week would remove any of the job’s essential functions or create an undue hardship for VA. Unlike

Ford Motor Co. where the employee’s position was not suited for ad hoc telework due to the essential

functions requiring in-person interaction, the practice of telework is widespread in the VA and the

position that Plaintiff held was specifically authorized for telework because all of the essential

functions of the position can be performed remotely. (McDaniel Dep. at 245; Exh. 38; Exh. 39)

         Defendant’s comparison to Ford Motor Co. is an attempt to portray the scattering of 10 days

of active duty in June6 as a sufficient opportunity period. This was not some pre-planned trial run in

the context of the accommodation process used to determine if McDaniel could accomplish a

significant increase in her output average. McDaniel’s request to telework five days a week was

recommended to her by her therapist who was concerned for her stability and well-being; it was not

some promise of a higher output average but a chance to stabilize McDaniel and reduce the

frequency and degree of her symptoms by first removing the observable dread she felt approaching

her in-office day. (Exh. 13) McDaniel’s counselor outlined a significant decline in McDaniel’s health

resulting in referral to a psychiatrist in April 2015, she was first prescribed and then began taking

medication for her sleep disturbance, hypervigilance, and anxiety symptoms in late May 2015 (Exh.9;

Exh.13), and during the last full week of June she added a medication to which she had a


6 McDaniel was on leave from May 28th 2015 through June 11th 2015 and then took leave again on the 24th and 25th of
June. During her absence her supervisor redistributed her workload due to absence. On June 30, 2015, her supervisor
reassigned a high output case he knew McDaniel was working on (Exh. 94)




                                                         26
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 28 of 32. PageID #: 1405



frighteningly negative reaction, severe enough that she narrowly avoided an inpatient stay, when she

sought emergency treatment. (Exh. 10, Exh. 11) In citing Ford, Defendant attempts to draw a

correlation between the quantity of work produced over the course of those 10 days in June, only

five of which were worked consecutively, and where the work was completed, ignoring every other

possible explanation including the one found in her counselor’s opinion that “…her work

environment exacerbates her symptoms which leads to less function in occupational workplace,

causing client to take time away from work, and her work to suffer.” (Exh.13, Exh. 15-15.1).

       VA produced evidence showing not only that telework had a positive impact on

productivity, but confirmation that 74 out of the 91 Rating Board members routinely worked at

home at least four days per week. (Exh.38) Defendant continues to be evasive with respect to

reasonable accommodation records, however a roster archive from May 27, 2015 confirms at least

five VSC employees (all are white) were working at home as an accommodation at that time. (Exh.

16) At least fourteen other VSC employees have been granted telework for four or five days per

week for medical reasons, further, those employees were not subject to removal for a decline below

their performance standard, which is reasonable of course because performance can be addressed

regardless of where work is completed (Exh. 20 p.7) Without the Court’s intervention, McDaniel

will be unable to present this evidence at trial. Of note, Defendant produced records confirming that

five day per week telework was granted to at least one VSC employee (also white)for a period of one

year for a temporary condition, days per week were reduced to four the following year . (Exh. 22;

Exh. 23) McDaniel’s disability accommodation request could have been addressed in the same way,

which is, treated as a temporary exacerbation that could be accommodated immediately, and then

revisited to discern effectiveness and adjusted through an ongoing interactive process.

       If Minnich was actually attempting to address/correct a performance issue, her method does

not comport with her own training (Exh. 71 p.29, 31.; Exh. 41 (7); Exh. 42 p.11), (Exh. 48) or the




                                                 27
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 29 of 32. PageID #: 1406



opinion of the RO Director who reviewed the counselor’s letter and advised Minnich with respect

to McDaniel “no matter where she works performance must be addressed”, a statement consistent

with VA policies and EEOC guidance, on the subject. (Exh. 49), (Exh. 37 p. 21, 23; Exh. 40; Exh.

41; Exh. 45 p.29 Exh. 103 p. 6 ¶3) There was no requirement to deny the telework accommodation.

McDaniel still maintains there was never a bonafide performance failure, and certainly no

performance concern that would be cured by a return to the RO. The record of evidence shows that

without the requested accommodation, McDaniel would have been unable to perform the essential

functions of her job, but with the requested accommodation of five days of telework per week, she

would be better able to cope/manage her symptoms and be capable of performing the essential

functions of her job. (McDaniel Dep. at 261)

       “Once an ADA plaintiff establishes a prima facie case for failure to accommodate, ‘the

burden shifts to the employer to demonstrate that the employee cannot reasonably be

accommodated, because the accommodation would impose an undue hardship on the operation

of its programs.’” Myers v. Cuyahoga County, Ohio, 182 F. App’x 510, 515-16 (6th Cir. 2006)

(quoting DiCarlo v. Potter, 358 F.3d 408, 419 (6th Cir. 2004)). Here, the VA makes no argument that

granting telework for five days per week would cause undue hardship.

       The VA thwarted the interactive process when the Agency refused to provide the interim

accommodation of one more day of telework per week despite ample opportunity to do so, and then

terminated the process entirely when McDaniel’s removal from telework was framed as a “valid

business reason” to both McDaniel and her counselor. The letter sent to McDaniel’s counselor was

beyond the pale. (ROI at 365-367) McDaniel contends that the breakdown in communication is

attributable to Defendant only; given the material facts in dispute and the evidence in support under

this element, McDaniel’s claims made under the Rehabilitation Act should proceed.




                                                 28
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 30 of 32. PageID #: 1407



           IV.MATERIAL FACTS EXIST TO SUPPORT A PRIMA FACIE CASE FOR
                          CONSTRUCTIVE DISCHARGE


        To constitute a constructive discharge, the employer must deliberately create intolerable

working conditions, as perceived by a reasonable person, with the intention of forcing the employee

to quit and the employee must actually quit. To determine if there is a constructive discharge, both

the employer's intent and the employee's objective feelings must be examined. E.g., Held v. Gulf Oil

Co,, 684 F.2d 427, 432 (6th Cir. 1982). Intent can be shown by demonstrating that quitting was a

foreseeable consequence of the employer's actions. Moore v. Kuka Welding Systems & Robot Corp., 171

F.3d 1073, 1080 (6th Cir. 1999)


        In Talley v. Fa. Dollar St., the Sixth Circuit has held a reasonable jury could infer that an

employer who denied a reasonable accommodation, forcing an employee to work in excess of her

medical restrictions would reasonably know that the employee’s working conditions would become

intolerable to a reasonable person suffering from her particular disability. Talley v. Fa. Dollar St., 542

F.3d 1099, 1109 (6th Cir. 2008), overruled on other grounds by Gross v. FBL Fin. Servs., Inc., 129 S.Ct. 2343

(2009); see also Smith v. Henderson, 376 F.3d 529, 537 (6th Cir. 2004) Similarly here, McDaniel’s

discharge was reasonably foreseeable due to the statements made by McDaniel during and directly

preceding the interactive process (Exh. 47; Exh. 17) as well as the phone call documented by her

first-line supervisor, occurring June 19, 2015, “It was crystal clear to me that she was experiencing a

very difficult mental event.” (Exh. 73)


        On June 30, 2015, McDaniel reminded VA that her counselor gave a professional opinion

that her mental health condition required that she be provided telework as a reasonable

accommodation, and directly informed VA that “[i]f a person is cleared to work from home with a

reasonable accommodation, interim or otherwise, and the Agency chooses to deny the




                                                     29
   Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 31 of 32. PageID #: 1408



accommodation, the effect is refusing that employee’s ability to work.” (ROI at 354) This statement

gives Defendant little room to assert that McDaniel’s discharge was not a foreseeable and intended

result of denying the requested reasonable accommodation and forcing McDaniel to choose

between her mental health and work.


          Her choice of phrasing in her resignation, grants further insight into her belief that she was

powerless against VA’s demand that she return to the office effective July 6, 2015, “You are

dedicated to creating and maintaining an untenable situation. I am left with no other option than to

resign from my employment with the Department of Veterans Affairs effective immediately.” (ROI

at 378)

          Within an hour of McDaniel’s email, Minnich instructed VA managers “We do not

need/want to exacerbate this by engaging, holding her hand or talking her into staying.” (Exh. 50)

This unambiguous statement gives a clear indication of VA management’s intent and desire for

McDaniel’s discharge.

          If, the employer repeatedly refuses to accommodate an employee in the face of repeated

requests, the employee’s leaving the job can be considered an actionable constructive discharge.

Hurtt v. Int’l Servs., 627 Fed. Appx. 414, 421 (6th Cir. 2015). Because the location would trigger

McDaniel’s intolerable mental distress it was impossible for McDaniel to complete the duties of her

position in the work environment. As a result of this final discriminatory act on the part of the VA,

McDaniel suffered an adverse employment action.



                                             CONCLUSION

          For all the reasons set forth above, Plaintiff respectfully requests that this Court DENY

Defendants’ Motion for Summary Judgment in its entirety, and allow this case to proceed to a jury

trial.




                                                    30
  Case: 1:17-cv-00091-DCN Doc #: 58-1 Filed: 12/07/18 32 of 32. PageID #: 1409



                                                Respectfully submitted,


                                                /s/ Natalie A. McDaniel
                                                Natalie A. McDaniel
                                                2352 Demington Drive
                                                Cleveland Heights, OH 44106
                                                 E-mail: nmcdaniellaw@gmail.com
                                                Pro Se Plaintiff



                               CERTIFICATE OF COMPLIANCE

It is hereby certified that this Memorandum in Opposition to Summary Judgment consisting of 30
pages complies with the requirements set forth in Local Rule 7.1(f), and Judge Nugent’s Order dated
November 30, 2018.


Date: December 7, 2018

                                                /s/ Natalie McDaniel
                                                NATALIE A. McDANIEL
                                                Pro Se Plaintiff




                                  CERTIFICATE OF SERVICE

I certify that, on December 7, 2018, a copy of the foregoing Plaintiff’s Memorandum in Opposition
to Defendant’s Motion for Summary Judgment was filed electronically. Notice of this filing will be
sent to all parties by operation of the Court’s electronic filing system. Parties may access this filing
through the Court’s system.


                                                        /s/ Natalie McDaniel
                                                        NATALIE A. McDANIEL
                                                        Pro Se Plaintiff




                                                   31
